Citation Nr: 9929732	
Decision Date: 10/18/99    Archive Date: 10/29/99

DOCKET NO.  93-26 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1. Entitlement to service connection for degenerative disc 
disease of the lumbosacral spine.  

2. Entitlement to an increased rating for lumbosacral strain, 
currently evaluated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

Richard Giannecchini,  Associate Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
June 1974.  He also has unverified U.S. Army reserve duty.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal (VA Form 9) 
received within 60 days of the issuance of the Statement of 
the Case or within the remainder of the one-year period 
following notification of the decision being appealed.

The present appeal arises from a September 1992 rating 
decision in which the RO denied the veteran service 
connection for degenerative disc disease of the lumbosacral 
spine, and also denied an increased rating for lumbosacral 
strain.  The veteran's lumbosacral strain was rated as 40 
percent disabling, with an effective date from February 1991.  
The veteran filed an NOD in February 1993, and an SOC was 
issued by the RO in April 1993.  In June 1993, the veteran 
testified before a hearing officer at the VARO in Baltimore.  
The veteran's testimony was accepted in lieu of a substantive 
appeal.  In November 1993, a Supplemental Statement of the 
Case (SSOC) was issued by the RO.  The veteran's appeal came 
before the Board, which, in a February 1997 decision, 
remanded the appeal to the RO for a medical examination.  In 
October 1997, an SSOC was issued by the RO.  The veteran's 
appeal was returned to the Board, which in a March 1998 
decision, remanded the appeal a second time to the RO for 
records development and a medical examination.  In January 
1999, an additional SSOC was issued by the RO.  

Because of the action taken by the Board herein as to the 
service connection issue, the matter with respect to an 
increased rating for lumbosacral strain is discussed in the 
Remand section of this decision.


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained by the RO.  

2. A Lincoln Magnetic Scanning Service report, dated in 
January 1992, noted disc herniations at the L4-5 and L5-S1 
levels, with mild disc bulging at L3-4 and degenerative 
changes at the L3 level.  

3. A VA examination addendum report, dated in November 1998, 
noted that it was possible the lumbar spine strain and 
injury causing such could eventually lead to an injury of 
the intervertebral discs and subsequent degenerative disc 
disease, but that, in the veteran's case, there was no 
correlation.  

4. A VA examination addendum report, dated in December 1998, 
noted that the veteran's disc pathology of the lumbosacral 
spine was very likely related to his lumbosacral strain 
and had been likely the correct diagnosis all along.  

5. The record presents an approximate balance of positive and 
negative evidence as to whether the veteran's degenerative 
disc disease of the lumbosacral spine is proximately 
related to his service-connected lumbosacral strain.  




CONCLUSION OF LAW

Granting the benefit of the doubt to the veteran, the Board 
concludes that his degenerative disc disease of the 
lumbosacral spine is proximately related to his service-
connected lumbosacral strain.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Basis

A review of the veteran's available service medical records 
reflects that, during a separation medical examination in 
February 1974, he complained of low back pain.  A subsequent 
orthopedic consultation report, dated in April 1974, noted 
that the veteran had been in an auto accident in December 
1973, and suffered from mild low back pain with sciatica down 
the right thigh.  The examiner's impression included mild 
lumbosacral strain with no nerve involvement.  

Thereafter, in August 1974, the veteran filed a claim of 
service connection, inter alia, for recurrent lumbosacral 
strain.  In an October 1974 rating decision, he was service 
connected for lumbosacral strain, and assigned a 10 percent 
disability evaluation.  

In January 1990, the RO received treatment records from the 
VA Medical Center (VAMC) in Lincoln, NE, dated from December 
1979 to December 1989.  Among these records, a report of a CT 
(computed tomography) scan, dated in August 1987, noted an 
impression of moderate posterolateral disc protrusion at the 
level of L5-S1 on the left side.  


In April 1991, the veteran was medically examined for VA 
purposes.  He reported having been involved in a motor 
vehicle accident in 1967 while stationed in Germany, and also 
reported having been thrown to the ground on a number of 
occasions during combat in Vietnam.  He stated that, 
following his return to the United States, he had experienced 
gradually increasing aching discomfort in his back.  In 
addition, the veteran noted that he worked as a U.S. Postal 
Service employee, and did a fair amount of lifting on the 
job.  A radiographic study of his back revealed minimal loss 
of joint space between L3-4 and L4-5.  The change was noted 
to have occurred since the last study in 1987.  This was 
noted to represent possible degenerative disc disease.  
Following further clinical evaluation, the examiner's 
impression was low back pain with minimal radiographic 
degenerative joint disease.  In addition, the examiner noted 
that test results suggested a degree of psychogenic overlay 
could be present and contributing to the veteran's symptoms.  

In a June 1991 rating decision, the RO increased the 
veteran's disability rating for lumbosacral strain to 40 
percent.  

In June 1992, the veteran again underwent VA medical 
examination.  He reported that, in December 1991, he had been 
rear-ended by a large vehicle while in a U.S. Postal Service 
vehicle, and sustained additional injury to his back.  In 
addition, he reported numbness and tingling in his lower 
extremities, as well as weakness and unsteadiness of gait and 
frequent falling due to weakness in his legs.  He noted that 
he had used a walker at home, but now used a wheelchair 
because of shoulder pain.  The examiner indicated that 
radiographic studies of the veteran's low back were normal, 
and myelography demonstrated multiple bulging discs at the 
L3-4, L4-5, and L5-S1 levels.  It was also indicated that a 
CT scan confirmed multiple disc herniations, described as 
broad disc extrusions across the midline at L4-5 and L5-S1, 
with a smaller, more focal central herniation present at L5-
S1.  Furthermore, an MRI (magnetic resonance imaging) scan 
was noted to demonstrate disc herniations at the L4-5 and L5-
S1 levels, with mild disc bulging at L3-4 and mild 
degenerative changes at the L3 level.  Upon further clinical 
evaluation, in which there was a reduced range of motion of 
the lumbar spine with no radicular symptomatology, the 
examiner's impression was chronic low back pain of unknown 
etiology, CT and MRI evidence of disc bulging, and no 
evidence of neurologic involvement.  

In a September 1992 rating decision, the RO denied the 
veteran service connection for degenerative disc disease of 
the lumbar spine, L3-S1.  

That same month, the RO received a statement from John 
Yeakley, M.D., dated in July 1992.  Dr. Yeakley noted that 
the veteran reported having been in an automobile accident in 
December 1991 while driving a postal service vehicle.  The 
veteran also reported that the accident had caused him to be 
thrown forward and backward, and that he subsequently exited 
the vehicle and fell, feeling pain and numbness in all of his 
extremities.  Dr. Yeakley noted that he had reviewed a number 
of medical reports from various physicians who had treated 
the veteran, and it was their impression that the veteran had 
sustained a soft tissue deceleration-type injury to the neck 
and lumbar spine soft tissue paravertebral musculature.  In 
addition, Dr. Yeakley noted that CT and MRI scan findings 
reflected bulging and possibly herniated discs in the 
veteran's lumbar spine, and he indicated that these findings 
had, in all likelihood, antedated the present injuries to the 
veteran's back as a result of the vehicle accident.  

In November 1992, the RO received a copy of a Lincoln 
Magnetic Scanning Service MRI, dated in January 1992; as well 
as findings from a myelogram performed on the veteran by 
David Kiple, M.D., dated in March 1992.  These findings were 
noted supra, in both the June 1992 VA examination report, and 
Dr. Yeakley's July 1992 statement.  In addition, the RO also 
received an additional statement from Dr. Yeakley, dated in 
February 1992.  Dr. Yeakley noted that the veteran's bulging 
and possibly herniated discs were, within a reasonable degree 
of medical certainty, a direct result of, or were 
significantly contributed to by the veteran's vehicle 
accident while a postal employee.  

That same month, November 1992, the veteran was medically 
examined for VA purposes.  He complained of continuous low 
back discomfort with shooting pains extending down to his 
lower extremities.  He also reported being unable to sit or 
stand for prolonged periods of time, and that he was using a 
walker at home to ambulate, although he had been confined to 
a wheel chair earlier in the year.  On clinical evaluation, 
there was palpable tenderness of the low back, and the 
veteran did have minimal forward flexion to 20 degrees; he 
could not hyperextend his back, laterally bend, or rotate his 
spine to the right or left.  An associated neurological 
evaluation revealed weakness in dorsiflexion of the feet, 
dorsiflexion of the great toes, and flexion at the knees.  In 
addition, the examiner noted that the veteran's gait was 
difficult to assess because the veteran would not perform the 
necessary tests,  The examiner's impression included bulging 
disc and annulus at L3-4 and degenerative changes at L3.  

In June 1993, the veteran testified before a hearing officer 
at the VARO in Baltimore.  Under questioning, the veteran 
reported that his symptoms associated with his low back were 
the same both before and after his motor vehicle accident 
while a postal employee.  He also reported loss of sensation 
in his lower extremities and an inability to walk on his 
heels or toes.  Furthermore, the veteran reported that he 
experienced back pain when he was in a moving automobile, had 
difficulty going up and down stairs, and that his father did 
his shopping for him.  

In July 1993, the veteran again underwent VA examination.  He 
complained of low back pain with sciatica, and the onset of 
back pain with sitting or standing for more than five or 10 
minutes.  Upon clinical evaluation, his extremities revealed 
no weakness, atrophy, or fasciculation.  Deep tendon reflexes 
were 2+ and equal, and the veteran's toes were noted to go 
down bilaterally to plantar stimulation.  Sensation was 
normal throughout, and straight leg raising was negative to 
90 degrees in the sitting position.  The veteran described 
numbness to pinprick on the inguinal region of both legs.  
The examiner's diagnosis included lumbar disc disease at L4-5 
and L5-S1, as well as cervical disc disease with stenosis at 
C5.  

In August 1993, the veteran was again examined for VA 
purposes.  He complained of constant low back pain, with 
radicular pain down into his lower extremities.  The pain was 
intensified by any kind of activity, and was relieved 
slightly by lying on his side.  The veteran reported being 
virtually non-active.  On clinical evaluation, straight leg 
raising was positive on the left and right at 60 and 50 
degrees, respectively.  In addition, the veteran was noted to 
stand slowly and cautiously, and he walked with a marked 
limp.  Forward flexion of the lumbar spine was to 15 degrees 
and backward extension to five degrees, with right and left 
lateral flexion and rotation to 10 degrees.  The examiner 
noted that the veteran claimed markedly reduced range of 
motion in all directions and severe pain on all motions, but 
there was no objective evidence of either.  Motor examination 
was intact.  The veteran claimed no sensation in either leg 
up to the pelvis, in a nonorganic distribution.  The 
examiner's diagnosis was herniated disc at L4-5 and L5-S1 by 
history, and marked functional overlay.  

In August 1996, the veteran again underwent a medical 
examination for VA purposes.  The examiner noted that it was 
virtually impossible, due to the veteran's emotional 
disturbances, to get a coherent history, and to conduct other 
than the barest physical examination.  The examiner also 
noted that the veteran was completely unstable during 
testing, and worried he might fall and hurt himself either 
purposely or accidentally.  Forward flexion of the lumbar 
spine was to 20 degrees, with the veteran refusing to do 
lateral deviation or rotation, and deep tendon reflexes were 
active bilaterally.  The examiner reported that it was 
difficult to get anything in a coordinated manner to make a 
judgment as to the veteran's disability.  The examiner's 
impression included chronic degenerative disc disease of the 
low back and cervical spine.  

Thereafter, the veteran's appeal came before the Board, 
which, in a February 1997 decision, remanded the appeal back 
to the RO for an additional medical examination to determine 
whether the veteran's disc pathology was secondary to his 
service-connected lumbosacral strain.  

In April 1997, the RO received a statement from the veteran 
in which he reported in pertinent part that, in 1989, as a 
member of the 82nd Field Hospital, U.S. Army Reserve (USAR), 
Omaha, Nebraska, he had participated in annual training 
exercises at Pinyon Canyon, CO.  He stated that, during a 
particular exercise, a wind gust in excess of 60 miles per 
hour picked him up and threw him into a five-ton wrecker 
vehicle.  In addition, the veteran stated that there were VA 
medical records related to the incident, and that he had had 
X-rays taken of his head, neck, and back.  The veteran also 
reported that he was a combat veteran, and had been thrown on 
his back many times as a result of incoming rocket and mortar 
attacks.  Furthermore, he noted that he had not received 
worker's compensation from the U.S. Postal Service, because 
it believed the veteran's disc disorders were related to 
service.  

In June 1997, the veteran was medically examined for VA 
purposes.  He complained of chronic low back pain, with 
numbness and pain radiating into his lower extremities, but 
no weakness.  He also noted that activity increased his pain 
and medications had not helped, and over the last five years 
he had had frequent bowel and bladder incontinence.  He 
reported being confined to a wheel chair, except when 
sleeping at night.  Upon clinical evaluation, there was 
tenderness of the lumbar spine region without spasm, and 
straight leg raising was positive bilaterally at 10 degrees.  
Forward flexion, backward extension, right and left lateral 
flexion, as well as right and left lateral rotation were all 
to 10 degrees.  The veteran claimed pain on all movement and 
the inability to move beyond the above limits, but the 
examiner noted no objective evidence of either.  

On attempting to ambulate, the veteran was noted to stagger 
in a very bizarre fashion, and he refused to attempt to walk 
on his heels or toes, hop, or squat.  Neurologic evaluation 
was normal except for the veteran's claim of decreased pin 
and touch sensation of both lower extremities.  The 
examiner's diagnosis was chronic strain of the lumbosacral 
spine.  In addition, it was noted that it was impossible to 
be certain what role the service-connected injury played in 
the veteran's current disc pathology because of the lack of 
current objective findings and marked functional overlay.  

The veteran's appeal was subsequently returned to the Board, 
which in a March 1998 decision, remanded the appeal a second 
time to the RO, so that an attempt could be made to locate 
and obtain the veteran's reserve unit medical records, as 
well as to schedule him for an additional VA medical 
examination.  

In March 1998, the RO sent letters to the U.S. Army Reserve 
Personnel Center, the National Archives and Records Service, 
and the 82nd Field Hospital Reserve Unit requesting the 
veteran's reserve service medical records.  A second request 
was sent to the U.S. Army Reserve Personnel Center in 
September 1998.  No response was received from any of the 
above noted facilities.  

In October 1998, the veteran was again medically examined for 
VA purposes.  He complained of pain in his lumbar spine 
radiating down into his thighs, and also of pain, weakness, 
and numbness in his right leg, which resulted in his being 
confined to a wheel chair, as well as bowel and bladder 
incontinence.  He reported he was unable to stand, and the 
examiner noted that the lumbar spine was not testable.  The 
examiner also indicated that the veteran had used his upper 
extremities to lift himself off the floor onto the 
examination table, but when his upper extremities were 
tested, the veteran had almost no muscle strength of either 
arm.  

In addition, the examiner indicated that, while the veteran 
reported he was not able to bend or flex his back at all, 
when in a sitting position, his left hip was flexible to 90 
degrees, which indicated a fairly good range of motion and 
flexion of his lumbar spine.  The examiner reported that it 
was likely that the veteran's motor testing was very limited 
due to lack of effort and reported pain.  A radiographic 
study of the lumbar spine revealed marked lordosis with 
blending of the posterior elements.  There was also evidence 
of degenerative disease at L4-5, a slightly deformed L5, and 
the L5 body, as well as the discs of L4-5 and L5-S1, were not 
collapsed. 

The examiner, in his impression, reported that the veteran 
did suffer from myelopathy likely due to some cervical 
spondylosis in association with a congenitally stenotic 
cervical spine.  He also indicated that it was impossible to 
get an accurate examination due to the lack of effort on the 
veteran's part.  In this respect, the examiner noted that 
there were certain parts of the examination the veteran could 
not or did not wish to do, when being physically tested.  
However, when casually observed during some of the 
activities, the veteran did fine, and it was the examiner's 
opinion that the veteran complicated his medical care and 
physical evaluation.  

In an addendum to the report, dated in November 1998, the 
examiner reported that, while the veteran was not cooperative 
with lower muscle testing because of complaints of pain, he 
was able to observe the veteran and determine somewhat the 
range of motion of the lumbar spine.  It was noted that the 
veteran sat straight up on the examination table, which 
necessitated 60 degrees of lumbar spine flexion; in getting 
off the table he arched his back and slid off, necessitating 
0 to 20 degrees of spine extension; and he was able to 
laterally bend and rotate to the right and left 0 to 20 
degrees.  In addition, the examiner noted that, based upon 
the veteran's actions, the lumbar spine demonstrated weakened 
movement, excessive fatigability and/or incoordination.  
However, he qualified that statement by saying that there 
were inconsistencies in the veteran's behavior during the 
course of the examination, which made him highly suspicious 
that the veteran was not giving forth a full and honest 
effort.  The examiner also stated that he did not believe 
that the veteran's spinal problems were organically 
sufficient, alone, to prevent him from being gainfully 
employed.  

The examiner further noted that it was possible that the 
lumbar spine strain and the injury causing such could 
eventually lead to an injury to the intervertebral discs and 
subsequent degenerative disc disease; however, in this 
instance, there was no definite correlation.  The examiner 
summarized by stating that the amount of disc degeneration in 
the veteran's spine should not have kept the veteran from 
working, kept him confined to a wheel chair, or made it 
impossible for him to participate reasonably in a lumbar 
spine examination.  The veteran was noted to exhibit many 
findings during the examination that led the examiner, who 
identified himself as a spine care giver, to be suspicious 
that the veteran was attempting to deceive him during the 
examination.  

In December 1998, the examiner who had conducted the 
veteran's VA examination in June 1997, also provided an 
addendum to the October 1998 VA examination report.  The 
examiner noted that there was no objective evidence of any 
weakened movement, excess fatigability, or incoordination.  
There had also been no objective evidence that pain during 
flare-ups would increase significantly the patient's problem.  
In summarizing, the examiner noted that the veteran's disc 
pathology was very likely related to his lumbosacral strain, 
and was likely the correct diagnosis all along.  

Thereafter, in March 1999, the veteran submitted a statement 
to the RO, which included additional evidence for 
consideration with his claim.  In his statement, the veteran 
noted that, with respect to his VA examination in October 
1998, he had cooperated to the best of his ability and had 
given an honest effort.  He reported living in constant pain, 
that he did have bowel and bladder incontinence, and that his 
lower legs were numb.  The veteran also reiterated his 
account of having been thrown into a five-ton truck during a 
wind storm/tornado in Pinyon Canyon, CO.  Furthermore, the 
veteran submitted duplicate or cumulative copies of service 
medical records as well as private and VA treatment records, 
in addition to a bronze star citation certificate, USAR 
documents, and illegible newspaper articles with respect to 
training in Pinyon Canyon, CO, in 1989.  


II.  Analysis

The Board's threshold question must be whether the veteran 
has presented a well-grounded claim.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If 
he has not, the claim must fail and there is no further duty 
to assist in its development.  38 U.S.C.A. § 5107; Murphy v. 
Derwinski, 1 Vet.App. 78 (1990).  This requirement has been 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit in its decision in Epps v. Gober, 126 F.3d 
1464, 1469 (Fed. Cir. 1997), cert. denied sub nom. Epps v. 
West, 118 S. Ct. 2348 (1998).  That decision upheld the 
earlier decision of the United States Court of Appeals for 
Veterans Claims (known previously as the U.S. Court of 
Veterans Appeals), which made clear that it would be error 
for the Board to proceed to the merits of a claim which is 
not well grounded.  Epps v. Brown, 9 Vet.App. 341 (1996).  
See also Morton v. West, 12 Vet.App. 477, 480 (1999).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  "Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(1998); Rabideau v. Derwinski, 2 Vet.App. 141, 143 (1992); 
Montgomery v. Brown, 4 Vet.App. 343 (1993).

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether it is well grounded.  
King v. Brown, 5 Vet.App. 19, 21 (1993). Lay assertions of 
medical diagnosis or causation, however, do not constitute 
competent evidence sufficient to render a claim well 
grounded. Grottveit v. Brown, 5 Vet.App. 91, 93 (1992); 
Espiritu v. Derwinski, 2 Vet.App. 492, 495 (1992).

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, service.  38 U.S.C.A. §§ 1110 
(West 1991).  To establish a showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(b) (1998).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

Regulations also provide that service connection shall be 
granted for a disability which is proximately due to or the 
result of a service-connected disease or injury. 38 C.F.R. § 
3.310 (1998).  In addition, secondary service connection may 
be granted on the basis of aggravation of a non-service-
connected disability by a service-connected disability, 
pursuant to 38 C.F.R. § 3.310(a) and the judicial decision in 
Allen v. Brown, 7 Vet.App. 439, 448 (1995) (en banc).  In the 
Allen precedent, the Court held that "when aggravation of a 
veteran's non-service-connected condition is proximately due 
to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to aggravation."

The Court of Appeals for Veterans Claims has specifically 
held that "[a] claim for secondary service connection, like 
all claims, must be well grounded."  Reiber v. Brown, 
7 Vet.App. 513, 516 (1995).

The Board notes in reviewing the evidence of record that, in 
a December 1998 addendum to an October 1998 VA examination 
report, a VA examiner opined that the veteran's disc 
pathology was very likely related to his service-connected 
lumbosacral strain.  In this regard, we acknowledge that the 
caselaw of the Court of Appeals for Veterans Claims has 
recognized that "[t]he Court's word parsing in some of its 
medical nexus cases has created an unclear picture for 
ascertaining what degree of certainty is necessary to 
establish a plausible medical nexus."  Hicks v. West, 
12 Vet.App. 86, 90 (1998).  "But the truth of the matter is 
that no template is possible that will apply to the almost 
infinite number of fact situations that can arise.  What is 
speculative in one context might be less so in another."  
Bloom v. West, 12 Vet.App. 185, 187 (1999).  Accordingly, 
based upon the medical statement discussed above, the Board 
holds that this claim is well grounded.  

However, the finding of a well-grounded claim is not 
dispositive of the issue, and the Board must determine the 
issue, service connection for degenerative disc disease of 
the lumbosacral spine, on the merits, by weighing and 
balancing all the other evidence of record.  See Evans v. 
West, 12 Vet.App. 22, 30 (1998).  

In this respect, we are cognizant, as noted by the RO, that 
the veteran's service medical records do not reflect any 
evidence of degenerative disc disease or other disc-related 
disorder.  The first documented finding of a disc abnormality 
(lumbar disc protrusion) was in 1987, 13 years following the 
veteran's separation from active service.  He reported that, 
in 1989, while on active duty for training with the Army 
reserves, he was thrown into the side of a large vehicle, and 
suffered additional trauma to his back.  Attempts at 
obtaining medical records associated with the veteran's 
treatment for that injury were unsuccessful.  

With respect to medical opinion evidence, we are cognizant 
that Dr. Yeakley found the veteran's lumbar disc 
abnormalities to have antedated his automobile accident in 
December 1991.  Furthermore, two VA medical examiners reached 
conflicting conclusions with respect to the etiology of the 
veteran's disc pathology.  One examiner noted that, while it 
was possible that the lumbar spine strain and the injury 
causing it could have eventually led to an injury to the 
intervertebral discs and subsequent degenerative disc 
disease, in this instance, there was no definite correlation.  
However, a second examiner concluded that the veteran's disc 
pathology was very likely related to his lumbosacral strain, 
and had likely been the correct diagnosis all along.  

Thus, the Board finds that the record presents an approximate 
balance of positive and negative evidence as to whether the 
veteran's degenerative disc disease of the lumbosacral spine 
is proximately related to his service-connected lumbosacral 
strain.  Furthermore, we conclude that the evidence of 
record, although not preponderating in support of the claim, 
at least raises an issue of reasonable doubt, the benefit of 
which should be resolved in the veteran's favor.  Granting 
the veteran the benefit of the doubt, the evidence of record 
suggests that it is as likely as not that his degenerative 
disc disease of the lumbosacral spine is proximately related 
to his service-connected lumbosacral strain.  Accordingly, 
service connection is warranted under the reasonable doubt 
doctrine.  38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 3.102, 3.310.

In view of the above noted findings, the Board believes that 
the veteran's separate service-connected lumbosacral 
disorders are more appropriately rated as a single disorder 
encompassing the overall disability in his low back.  We 
reach this conclusion, in part, on the basis of the VA 
examiner's opinion that the veteran's disc pathology was in 
all likelihood the source of his low back problem from the 
very beginning.  Thus, we find that the veteran's present 
disability is best described as lumbosacral strain with 
degenerative changes.  


ORDER

Service connection is granted for degenerative changes of the 
lumbosacral spine, as secondary to lumbosacral strain.  


REMAND

The Board notes that, in implementing the above decision and 
evaluating the veteran's disability as lumbosacral strain 
with degenerative changes, procedural due process requires a 
rating by the RO in the first instance.  Therefore, a remand 
is in order so that an additional rating action may be 
undertaken to evaluate the entire service-connected 
disability.  In addition, while the most recent evaluation of 
the veteran's low back disability occurred in October 1998, 
the RO should have the disorder re-evaluated to allow for a 
current assessment of his level of disability. 

The Board notes the concern, documented in examination 
reports of record, that the veteran has not fully cooperated 
with the examiners in clinical testing.  While we express no 
opinion in that regard at this time, we do caution the 
veteran that it is important for him to comply with the 
protocols required to properly evaluate the extent of his 
disability.  See, e.g., 38 C.F.R. § 3.655 (1999), relating to 
failure to cooperate in reporting for VA examinations.

Accordingly, while we regret the delay in this case, further 
appellate consideration will be deferred, and the veteran's 
appeal is remanded to the RO for the following action:

1.  The RO should obtain the names and addresses 
of all medical care providers (VA or non-VA), if 
any, who have treated the veteran for his 
lumbosacral strain with degenerative changes since 
November 1998.  The RO should request that the 
veteran furnish signed authorizations for release 
to the VA of private medical records in connection 
with each non-VA source identified.  The RO should 
attempt to obtain any such private treatment 
records, and any additional VA medical records not 
already on file which may exist, and incorporate 
them into the claims folder.  

2.  The veteran should be scheduled for a medical 
examination to evaluate the nature and extent of 
his lumbosacral strain with degenerative changes.  
Before evaluating the veteran, the examiner should 
review the claims folder, including a copy of this 
Remand and any evidence added to the record.  A 
notation that such review was undertaken should be 
made in the examination report.  The examiner's 
report should fully set forth all current 
complaints, pertinent clinical findings, and 
diagnoses.  In particular, the examiner should 
report on the level of the veteran's pain due to 
his lumbosacral disability, and the effect such 
pain has on the veteran's functional ability, 
i.e., whether there is any functional loss in the 
low back due to weakened movement, excess 
fatigability, incoordination, or pain on use.  If 
feasible, the examiner should comment as to any 
additional range-of-motion loss (beyond that due 
to the objectively-demonstrated back abnormality) 
caused by those factors, and offer an opinion as 
to whether such range of motion loss would be 
slight, moderate, or severe.  In addition, the 
examiner should state the etiology of any pain, 
and whether such pain claimed by the veteran is 
supported by adequate pathology, or evidenced by 
visible behavior on motion or palpation.  All 
opinions expressed should be supported by 
reference to pertinent evidence. 

3.  Upon completion of the development of the 
record requested by the Board, and any other 
development deemed appropriate by the RO, the RO 
should again consider the veteran's claim, with 
particular consideration of the provisions of 38 
C.F.R. § 4.40.  If action taken remains adverse to 
the veteran, he and his accredited representative 
should be furnished a Supplemental Statement of 
the Case (SSOC) concerning all evidence added to 
the record since the last SSOC, including the 
provisions of 38 C.F.R. § 4.40.  Thereafter, the 
veteran and his representative should be given an 
opportunity to respond.  The case should then be 
returned to the Board for further appellate 
consideration, if otherwise in order.    

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record and ensure due process of law.  No action is 
required by the veteran until he receives further notice, 
although he may furnish additional evidence and argument 
while the case is in remand status.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

